Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered. 
Drawings
3.	The drawings were received on 12/3/2020.  These drawings are not acceptable to the examiner, because Fig. 3 dated 12/3/2020 shows 8 different clamps connected to 3 different motors that is not supported by the instant application.  The specific order of connections between the 3 different motors and the 8 different clamps is not supported by the instant application.  This drawing introduces new matter.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motors to operate the number of media clamps such that the number of media clamps: pivot to a raised position after a leading edge of the incoming media sheet has passed over a trailing edge of a stack region; pivot to an intermediate position after the leading edge of the incoming media sheet has passed the number of media claims and during x-direction alignment; and pivot to a clamped position after the leading edge of the incoming media claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1-20 are rejected under 35 U.S.C. 112(a) for a lack of written description for the claimed (1) “media clamps: pivot to a raised position after a leading edge of the incoming media sheet has passed over a trailing edge of a stack region; pivot to an intermediate position after the leading edge of the incoming media sheet has passed the number of media claims and during x-direction alignment; and pivot to a clamped position after the leading edge of the incoming media sheet has passed the number of media clamps and following x-direction alignment” in claim 1; (2) “raising the media clamps after the leading edge of the incoming media sheet has passed over the trailing edge of the stack region; lowering the media claims to an intermediate position after the leading edge of the incoming media sheet has passed the number of media claims and during x-direction alignment; and lowering media clamps to align the incoming media sheet with the stack region after the leading edge of the incoming media sheet has passed the media clamp and following x-direction alignment in claim 7; (3) “translating the media support device towards the media clamps; …incrementally raising the media claim 11; and (4) “a set of media clamps pivot between a clamped position and a raised position as each incoming media sheet of a job is received, wherein the set of media clamps pivot between the clamped position and the raised position at a rate to match a print rate of the printing device in which the system is disposed; and be in a raised position when an incoming media sheet is not of a corresponding media size in claim 12.  A review of the four corners of the disclosure fails to provide any drawings, details in the specification, abstract support, or any other support to show that Applicant had possession of the claimed “pivot…after a leading edge of the incoming sheet has passed over a trailing edge of a stack region…” in claim 1; pivot…after the leading edge of the incoming media sheet has passed the number of media clamps and following x-direction alignment in claim 1; “raising the media clamps after the leading edge of the incoming media sheet has passed over the trailing edge of the stack region…” in claim 7; lowering the media claims…after the leading edge of the incoming media sheet has passed the number of media claims and during x-direction alignment in claim 7; “translating the media support device towards the media clamps…” in claim 11; incrementally raising the media clamp and translating the media support device towards the media clamps…in claim 11;  “pivot between a clamped position and a raised position as each incoming media sheet of a job is received…” in claim 12; or pivot between the clamped position and the raised position at a rate to match a print rate of the printing device…in claim 12.  According to MPEP 2163A, “An invention described solely in terms of a method of making and/or its function may lack written descriptive no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.”  (emphasis added).  Claim 1 requires pivoting of clamps at a specific timing after a media sheet has passed an edge of a stack region, but the instant application only discloses motors connected to media clamps without disclosing how the motors operate the media clamps at the specifically claimed times set forth in claim 1.  The type of motors is not disclosed, e.g., stepper motors, stator motors, dc motors, etc.  Also, there is no motor controller or paper sensor disclosed for operating such motors.  Moreover, claim 1 requires pivoting of media clamps to the clamped position following x-direction alignment, but the instant application does not disclose how x-direction alignment is performed, what structure performs x-direction alignment or how the motors are operated in response to x-direction alignment.  There is no correlation between the motors connected to the media clamps and the claimed pivoting functions of the media clamps to the specific positions at the specific times set forth in claim 1.  Moreover, claim 7 requires similar movements of the media clamps to those set forth in claim 1 after the leading edge of the incoming media sheet has passed over the trailing edge of the stack region, but the instant application does not disclose how the motors move the media clamps to the specific positions at the specific times set forth in claim 7.  Again, there is no correlation between the motors connected to the media clamps and the claimed pivoting functions of the media clamps to the specific positions at the specific times set forth in claim 7.  Claim 11 requires translating a media support device towards media clamps, but the instant application does not have any disclosure of how the media support device is translated.  There is no correlation between motors that operate the media clamps and 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims" in line 10.  (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 also recites “media claims”.  Thus, this issue in claim 7 should also be addressed.
The term "intermediate position" in claim 1 is a relative term which renders the claim indefinite.  The term "intermediate position" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, claim 1 is rendered indefinite. Claims 4, 5 and 7 also recite “intermediate position”, and therefore have the same indefiniteness issue as in claim 1.  
The term "high position" in claims 4 and 9 is a relative term which renders the claims indefinite.  The term "high position" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, claims 4 and 9 are rendered indefinite.   
Claims 2-11 and 16 depend from claim 1, and therefore have the same indefiniteness issues as outlined above with regard to claim 1.
Response to Arguments
6.	Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
Drawings:
In response to applicant’s arguments about new Fig. 3, this new figure shows 3 motors connected to 8 different clamps in a specific arrangement not supported by the 
Rejections under 35 U.S.C. § 112:
Applicant argues
At least paragraphs [0037], [0051], [0052], and [0058] - [0060] describe the movement of the of the clamps via a motor and calibration of the media clamp height. Accordingly, the present specification clearly provides a written description of the subject matter of the claims.
The examiner disagrees with this argument.  According to MPEP 2163A, “An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.”  (emphasis added).  Claim 1 requires pivoting of clamps at a specific timing after a media sheet has passed an edge of a stack region, but the instant application only discloses motors connected to media clamps without disclosing how the motors operate the media clamps at the specifically claimed times set forth in claim 1.  The type of motors is not disclosed, e.g., stepper motors, stator motors, dc motors, etc.  Also, there is no motor controller or paper sensor disclosed for operating such motors.  Moreover, claim 1 requires pivoting of media clamps to the clamped position following x-direction alignment, but the instant application does not disclose how x-direction alignment is performed, what structure performs x-direction alignment or how the motors are at the specific times set forth in claim 1.  Moreover, claim 7 requires similar movements of the media clamps to those set forth in claim 1 after the leading edge of the incoming media sheet has passed over the trailing edge of the stack region, but the instant application does not disclose how the motors move the media clamps to the specific positions at the specific times set forth in claim 7.  Again, there is no correlation between the motors connected to the media clamps and the claimed pivoting functions of the media clamps to the specific positions at the specific times set forth in claim 7.  Claim 11 requires translating a media support device towards media clamps, but the instant application does not have any disclosure of how the media support device is translated.  There is no correlation between motors that operate the media clamps and the translating function of the media support device towards the media clamps in claim 11.  In addition, claim 12 requires pivoting media clamps between a clamped position and a raised position as each incoming media sheet of a job is received, but the instant application only discloses motors connected to media clamps without disclosing how the motors move the media clamps to the different positions as each incoming media sheet of a job is received.  Also, claim 12 requires the media clamps to pivot between the clamped position and the raised position at a rate to match a print rate of a printing device, but the instant application does not disclose how motors move the media clamps at the printing rate of the printing device.  There is no correlation between motors that operate the media clamps and pivoting the media clamps at the rates set forth in claim 12.  No structure is disclosed in the instant 
Next, applicant argues
In the present final Action, the Examiner provided general allegations that there is “no discussion of how a motor operates the number of media clamps at the specific timing set forth in claim 1.” (Final Action, pp. 4-5). The Examiner, however, has failed to present any evidence or reasoning to rebut the presumption of adequate written description. That is, the final Action has failed to “provid[e] reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention.” (MPEP § 2163(III)(A). Therefore, without the Examiner providing further evidence, Applicant respectfully submits that the rejection is improper.
The examiner disagrees with this argument.  Again, MPEP 2163A states “An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.”  The examiner pointed out that there is no correlation between the disclosed functions in each of the claims 1, 7, 11 and 12 and the structures responsible for the functions.  The instant application discloses motors connected to media clamps, but does not disclose the types of motors, how the motors are controlled, how the position of the media sheet is detected in order to operate the motors, what structure performs x-direction 
Next, applicant argues
Moreover, it is well-established that “[a] patent need not teach, and preferably omits, what is well known in the art.” Spectra-Physics, Inc. v. Coherent, Inc., 827 F.2d 1524, 1536, 3 USPQ2d 1737, 1745 (Fed. Cir. 1987). Accordingly, the fact that the application is intended to be broad covering the many different ways/motors that could be used to move the media clamps and the associated timing, does not indicate that the application does not satisfy the written description requirement. That is, Applicant respectfully submits that the description of a motor to impart motion would evidence to one having ordinary skill in the art of possession, and need not be described in detail in this application. If patent applications have to describe how a motor moves a member and similar details, patent applications would be unworkably large. To suggest otherwise is to suggest that motors and their operation are not well understood to engineers or others with ordinary skill in the art. For at least this additional reason, the rejection of claims 1-20 under 35 U.S.C. § 112 (a) may be reconsidered and withdrawn.
disagrees with this argument. The instant application has not provided sufficient written description to allow a person skilled in the art at the time the application was filed to recognize that the inventor was in possession of the invention.  Motors connected to media clamps alone cannot perform the functions set forth in claims 1-20.  A person skilled in the art at the time the application was filed would need to understand how the motors are controlled in order to understand how the claimed functions are performed in claims 1-20.  How do the clamps pivot to the specific positions at the specific times without disclosing how control of each of the motors is performed according to the print rate of the printing device?  How do the clamps pivot to the specific positions at the specific times without disclosing how the position of the leading edge of each coming sheet is determined?  How do the clamps pivot to the specific positions at the specific times without disclosing the relationship between performance of x-direction alignment and control of each of the motors connected to the clamps?  
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658